NIX, Presiding Judge.
This is an original proceeding in mandamus by Jewel Montgomery, an inmate of the State Penitentiary at McAlester, Oklahoma, in which he seeks an order of this Court directing the District Court of Oklahoma County to prepare and furnish him with a casemade of the proceedings in connection with the trial and conviction of the petitioner in said Court. Petitioner was tried and convicted of the crime of Shooting with Intent to Kill, and on the 16th day of June, 1961, he was sentenced by the said District Court to a term o-f fifteen (15) years in the State Penitentiary, wherein he is presently incarcerated.
Title 22 O.S.A. § 1054, as amended, provides that in felony cases an appeal must be taken within three months after the *985judgment is rendered. This provision of the statute is mandatory, and must be strictly followed, and this Court cannot entertain .an appeal not perfected within such time. In the case of In re Application of Miller, 87 Okl.Cr. 423, 198 P.2d 755, this Court said:
“There is no statute in this State which permits this Court to issue an order requiring the District Court to furnish a transcript or casemade after the time has expired for taking an appeal in a criminal case.” See, also, Monzell v. State, 78 Okl.Cr. 34, 143 P.2d 163; Application of Cannon, Okl. Cr., 360 P.2d 732.
Since the application herein is not timely ■made, and this Court would have no jurisdiction to consider an appeal if the same ■were lodged at this time, the Application for Writ of Mandamus must be, and is, hereby denied.
BUSSEY and BRETT, JJ., concur.